*878OPINION.
Van Fossan:
The petitioner contends that the collection of the deficiency is now barred by the statute of limitations, since the period agreed upon by the parties in the waiver of February 8, 1924, expired before the deficiency letter was mailed in this case and no proceeding in court for the collection of the deficiency has been instituted. It is argued that although the assessment was seasonably made the period allowed for the collection thereof is controlled by the waiver executed by the parties and is not affected by section 278(d) of the Revenue Act of 1924.
This contention has been fully considered by the Board in a number of-cases, and rejected. Art Metal Works, 9 B. T. A. 491; American Creosoting Co., 12 B. T. A. 247; Wilson Banking Co., 10 B. T. A. 898; Henry Veeder, 10 B. T. A. 884; and City Baking Co., 10 B. T. A. 593. See also G. L. Ramsey, 11 B. T. A. 345, and Sunshine Cloak & Suit Co., 10 B. T. A. 971.

Judgment will be entered for the respondent.